DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Allowable Subject Matter
Claim 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to fairly teach or suggest, when considered alone or in combination, a second pressure relief passage merging with a first pressure relief passage forming a merging portion, wherein the second pressure relief passage  includes a bent portion formed by bending the second pressure relief passage, the bent portion being configured to perform gas/liquid separation by crushing bubbles, when reaching the merging portion from the bent portion, oil is returned to the oil pan via the first pressure relief passage, and when reaching the merging portion from the bent portion, gas is discharged to an outside of the housing via the pressure relief hole.
Fukuyama et al. (US 11286944) appears to be the closest prior art of record. Fukuyama discloses claim 1 as substantially claimed except for the second pressure relief passage as detailed above.  
It is the Examiner’s opinion that one having ordinary skill in the art would not have arrived at the claimed invention without the benefit of Applicant’s disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20180087520 A1
Snyder; Ross Morgan et al.
US 20210340993 A1
TAKASE; Yohei et al.
US 10746191 B2
Fukuyama; Ryosuke et al.
US 11221013 B2
Nakane; Yoshiyuki et al.
US 9982687 B2
Mitsuda; Satoru et al.
US 11286944 B2
Fukuyama; Ryosuke et al.
US 10767655 B2
Fukuyama; Ryosuke et al.
US 10760584 B2
Fukuyama; Ryosuke et al.
US 11174866 B1
Ito; Shogo et al.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WOLCOTT whose telephone number is (571)272-9837. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court D. Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745